Citation Nr: 1455757	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1969, from October 1977 to October 1980, and from February 1991 to March 1991.  The Veteran passed away in June 2001.  The appellant claims that she is entitled to recognition as the Veteran's surviving spouse for Department of Veterans Affairs (VA) purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the VA Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Houston, Texas.

As an initial matter, the Board notes that the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death on the merits in a May 2002 rating decision.  The appellant did not appeal the May 2002 rating decision.  In her August 2012 substantive appeal with regard to her current appeal, she alleges that her current claim for DIC benefits should be merged with her 2002 claim.  She indicated that she did not receive a decision on her 2002 claim.  She further argues that, because she filed a claim in 2002 before remarrying, that she should be recognized as the Veteran's surviving spouse at this time.

The record reflects that the appellant filed a claim for DIC benefits in February 2002.  Review of the claims file shows that her February 2002 DIC claim was denied by the RO in a May 2002 rating decision, and that notice of that decision was sent to her at her address of record later that month.  The Board acknowledges the appellant's statement that she did not receive a copy of that rating decision; however, there is no evidence showing that the May 2002 letter notifying the appellant of that rating decision was undeliverable.  Based upon the presumption of administrative regularity, it is presumed that the appellant received the May 2002 rating decision.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the presumption of regularity of the administrative process applies to notices mailed by the VA)).  As she did not timely appeal the May 2002 rating decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Moreover, the appellant has not submitted any new and material evidence (or any evidence at all) since the May 2002 rating decision in support of her current claim, and the RO did not adjudicate her claim as a claim to reopen a previously denied claim.  Instead, her current claim for entitlement to DIC benefits is based upon a change in the laws and regulations.  

In that regard, following the May 2002 rating decision, a number of substantive and procedural changes were made to the applicable law and regulations, which included adding Amyotrophic Lateral Sclerosis (ALS) (which is listed as a contributory cause of death on the Veteran's death certificate) to the list of presumptive diseases eligible for service connection based upon exposure to herbicide agents during Vietnam service.  

When there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim.  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  When a "provision of law or regulation creates a new basis of entitlement to benefits, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation."  Spencer, 4 Vet. App. at 289.  In such a case, there is no attempt to reopen the finally denied claim; rather, a different claim is presented for adjudication.  Id.  However, a change in law that is merely procedural does not create new rights to VA benefits.  See Spencer, 4 Vet. App. at 289.

In light of the liberalizing law which added ALS to the list of presumptive diseases eligible for service connection based upon qualifying Vietnam service, the Board will consider the appellant's claim on a de novo basis, and not as a claim to reopen a previously denied claim.

The appellant requested a Travel Board hearing before a Veterans Law Judge.  She was scheduled for hearings in February 2014 and again in May 2014.  However, she failed to report for both hearings.  Thus, her hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

Last, the record reflects that the appellant appointed a Veteran's Service Organization (VSO) as her representative in February 2002.  In April 2013, the VSO notified the RO that they represented the appellant prior to 2006 only, and that their power of attorney was revoked on January 17, 2006.  Although a copy of the January 2006 revocation with notice to the appellant is not in the claims file, in subsequent communication from VA, she was advised that VA recognized no current representative, and that she could appoint a representative if she wished.  As there is no indication in the claims file that she believed that she was represented by a VSO or any other representative, and there is no indication that she wished to appoint a representative, the Board will proceed with the adjudication of the appellant's appeal.


FINDINGS OF FACT

1.  The appellant and the Veteran married in July 1995.

2.  The Veteran died in June 2001.  His death certificate indicates that he and the appellant were married at the time of his death. 

3.  The appellant remarried in February 2009, at the age of 52, and filed her present claim seeking DIC benefits on December 27, 2010.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits.  38 U.S.C.A. §§ 101, 1304, 1310 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.55(a)(10) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to VA's statutory duties to notify and assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2014). 

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the outcome of the claim; therefore no additional notice or assistance on the part of VA is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

The appellant contends that she should be recognized as the surviving spouse of the Veteran for purposes of DIC benefits.  She argues that she first filed a claim for entitlement to DIC benefits in 2002, before remarrying, and that she should be recognized as the Veteran's surviving spouse based upon her care for her husband during his terminal illness which is now recognized as a presumptive illness based upon in-service exposure to herbicide agents.

VA death pension benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of World War II veterans, prior to January 1, 1957 (or May 8, 1985, in the case of Vietnam era veterans).  38 U.S.C.A. § 1541 (West 2002 & Supp. 2014); 38 C.F.R. § 3.54(a) (2014). 

In addition, VA DIC benefits may be paid to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002 & Supp. 2014); 38 C.F.R. § 3.54(c) (2014). 

A "surviving spouse" is a person of the opposite sex who meets the definition of a "spouse" and who was the veteran's spouse at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations), and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of that other person.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(j), 3.50(b) (2014) (emphasis added). 

However, the remarriage of the surviving spouse of the Veteran shall not be a bar to the furnishing of DIC benefits under certain limited circumstances.  Specifically, a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC benefits under 38 U.S.C.A. § 1311, medical care for survivors and dependents under 38 U.S.C.A. § 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37 pursuant to 38 C.F.R. § 3.55(a)(10)(i) if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. § 3.55(a)(10) (2014). 

On review of the evidence of record, the Board finds that the appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of VA death benefits.  Initially, the Board observes that the appellant is currently remarried.  Therefore, she is not entitled to recognition as the Veteran's surviving spouse unless she meets an exception as explained above.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.55(a)(10).  Further, the appellant was 52 years old at the time of her remarriage after the Veteran's death; thus, she does not meet the age requirement of the exception set forth in 38 C.F.R. § 3.55(a)(10).  Also, the appellant remarried in February 2009, after December 16, 2003; thus, the date of her remarriage falls outside of the time contemplated by the exception set forth in 38 C.F.R. § 3.55(a)(10).  Therefore, the appellant cannot be considered the Veteran's surviving spouse for VA purposes, and her claim must be denied.

The Board is sympathetic to the appellant's situation, and acknowledges her contention that she had not remarried at the time that she filed her original claim for DIC benefits in 2002.  However, as noted above, the law did not permit recognition of the cause of the Veteran's death (ALS) as a presumptive disease based upon in-service exposure to herbicide agents at the time of the RO's May 2002 rating decision, which is now final.  While ALS is now recognized as a presumptive disease, her current claim was received by VA in December 2010, after her remarriage, and because she does not currently meet the criteria for recognition as the Veteran's "surviving spouse" an exception to the requirement that she not be remarried in order to meet the regulatory requirements to be considered the Veteran's surviving spouse for purposes of entitlement to DIC benefits, the fact that she originally filed a claim for DIC benefits in 2002 is of little consequence.  In that regard, the Board is bound by the laws and regulations explained above to recognize the appellant as the Veteran's "surviving spouse" and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Where the law and not the evidence is dispositive, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit of the doubt doctrine is inapplicable because the issue on appeal involves the appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992).


ORDER

The appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


